     Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 1 of 17 PageID #:306




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
               Plaintiff,                          )       18 CR 611
                                                   )       Judge Ronald A. Guzman
v.                                                 )
                                                   )
JI CHAOQUN                                         )
                                                   )
               Defendant.                          )

                 DEFENDANT’S MOTION FOR A BILL OF PARTICULARS

       Defendant, Ji Chaoqun, by and through his attorneys, the Law Office of Damon M.

Cheronis, pursuant to Rule 7 of the Federal Rules of Criminal Procedure, the Due Process and

Effective Assistance of Counsel clauses of the Fifth and Sixth Amendments to the Constitution of

the United States, as well as other authority cited herein, respectfully requests that, should the Court

deny Mr. Ji’s contemporaneously filed motion to dismiss counts one through five of the Indictment,

to alternatively require the government to provide a bill of particulars furnishing the information

requested herein.

       In support of this motion, Mr. Ji, through counsel, respectfully submits the following:

I.     Background

       1.      On January 24, 2019, the grand jury returned a six count indictment charging Mr. Ji

with one count of engaging in a conspiracy to violate the laws of the United States in violation of

18 U.S.C. § 371, one count of failing to register as a foreign agent in violation of 18 U.S.C. § 951(a),

three counts of wire fraud in violation of 18 U.S.C. § 1343, and one count of making a false

statement in violation of 18 U.S.C. § 1001(a)(2). Dkt. # 32.
    Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 2 of 17 PageID #:306




        2.      More specifically, count one of the indictment, which alleged a violation of 18 U.S.C.

§ 371, began by stating that Ji Chaoqun was a citizen of the People’s Republic of China who arrived

in the United States on August 28, 2013 on a visa. Id. at p. 1. After briefly describing the nature of

the People’s Republic of China’s Ministry of State Security (“MSS”), Intelligence Officer A, and the

United States’ Army’s Military Accessions to Vital National Interest (“MAVNI”) program, the

indictment stated that, absent a lawful exception, individuals who agreed to operate within the

United States subject to the direction and control of a foreign government were required to provide

prior notification to the Attorney General. Id. at p. 1. The indictment next, after describing

Companies A, B, and C (companies which offered services such as background reports on

individuals), stated that on or about September 25, 2018, Ji Chaoqun conspired with Intelligence

Officer A, and others known and unknown to the grand jury to commit an offense against the

United States, namely, knowingly acting in the United States as an agent of the People’s Republic

of China, without prior notification to the Attorney General as required by law, in violation of 18

U.S.C. § 951(a). Id. at p. 1.

        3,      Count one continued, describing the alleged conspiracy to include that in 2013 and

2014, Mr. Ji traveled from Chicago to Beijing to meet with Intelligence Officer A (id. at p. 3); during

the trips where Mr. Ji met with Intelligence Officer A, the purpose of those meetings was to discuss

and plan Mr. Ji’s role as an agent of the People’s Republic of China (id. at p. 3; Mr. Ji communicated

with Intelligence Officer A by email and text message (id. at p. 3); Intelligence Officer A instructed

Mr. Ji to obtain from Companies A, B, and C background reports of multiple individuals in order

to circumvent restrictions set by Companies A, B, and C on purchases made outside of the United

States (id. at p. 3); Mr. Ji in fact purchased and obtained background reports requested by Intelligence




                                                   2
    Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 3 of 17 PageID #:306




Officer A of certain naturalized United States citizens who were born in Taiwan or China and

worked in the United States at companies in the science and technology industry, including cleared

United States defense contractors (id. at p. 3); Mr. Ji emailed the background reports to Intelligence

Officer A in a manner that disguised the true nature of the reports and that Intelligence Officer A

was the intended recipient (id. at pp. 3-4); Mr. Ji was provided money by Intelligence Officer A as

compensation and to reimburse him for expenses incurred in obtaining the background check

reports (id. at p. 4); Mr. Ji joined the United States Army as a means to obtain United States

citizenship via the MAVNI program and to gain access to sensitive and classified information for the

People’s Republic of China (id. at p. 4); and that Mr. Ji concealed, hid and caused to be concealed,

misrepresented, and hid, the existence and purpose of the conspiracy and the acts done in

furtherance of the conspiracy. Id. at p. 4.

        4.      The indictment next alleged specific overt acts undertaken in furtherance of the

conspiracy, including that: between December 9, 2013 and July 6, 2014, Mr. Ji traveled between

Chicago and Beijing on multiple occasions (id. at p. 4); Mr. Ji and Intelligence Officer A met in

China on December 18, 2013 (id. at p. 4); Mr. Ji and Intelligence Officer A met in China on January

10, 2014 (id. at p. 5); from August 25, 2015 through August 31, 2015, Intelligence Officer A and

Mr. Ji exchanged text messages in which Intelligence Officer A directed Mr. Ji to send Intelligence

Officer A the background reports (id. at p. 5); Mr. Ji purchased the background reports from

Companies A, B, and C on August 30, 2015 while in the United States (id. at p. 5); Mr. Ji made the

background check information available to Intelligence Officer A in an email addressed to a third

party on August 30, 2015 (id. at p. 5); Mr. Ji purchased a background report from Company A while

in the United States on September 18, 2015 (id. at p. 5); and that Mr. Ji made the background check




                                                  3
    Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 4 of 17 PageID #:306




information available to Intelligence Officer A in an email addressed to a third party on September

18, 2015 (id. at p. 5).

        5.      Count two of the indictment, which charged a violation of 18 U.S.C. § 951, began

by reincorporating paragraph one of count one, which, as described above, generally only defined

the MSS, Intelligence Officer A, the MAVNI program, and Companies A, B, and C. Id. at pp.1-2. It

then alleged that from on or about August 28, 2013 to on or about September 25, 2018, at Chicago,

in the Northern District of Illinois and elsewhere, Ji Chaoqun did knowingly act as an agent of a

foreign government, namely the People’s Republic of China, without prior notification to the

Attorney General as required by law; in violation of 18 U.S.C. § 951(a). Id. at p. 6.

        6.      Counts three through five of the indictment alleged wire fraud in violation of 18

U.S.C. § 1343. Id. at pp. 7-13. After reincorporating paragraph 1(a)-(e) of count one, which described

Mr. Ji’s arrival in the United States, the MSS, Intelligence Officer A, and the MAVNI program,

count three described the process through which an individual can obtain an F-1 visa. An F-1 visa

permits a foreign national to study in the United States. Id. at p. 7. Before applying for an F-1 visa,

a student had to be accepted by a Student and Visitor Exchange Program (“SEVP”) approved school.

Id. After acceptance, the student has to register in the Student and Exchange Visitor Information

System (“SEVIS”). The SEVP-approved school issues a Form I-20, “Certificate of Eligibility for

Nonimmigrant Student Status – For Academic and Language Students.” After the student receives

this form and is registered in SEVIS, the student had to apply at a U.S. Embassy or Consulate for a

student F-1 visa. Id. The student was required to present the Form I-20 to the consular officer during

the visa interview. Id. Count three alleged that Ji Chaoqun was issued an F-1 visa on August 28,

2013 and arrived in the U.S. on that visa for the purpose of attending IIT in Chicago. Id.




                                                  4
    Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 5 of 17 PageID #:306




        7.      The indictment continued, stating that the Optional Practical Training (“OPT”) was

temporary employment directly related to an F-1 visa-holder’s major area of study that could be

completed before and/or after completion of the studies for up to one year. Id. An F-1 visa-holder

who received a science, technology, engineering, and mathematics degree could extend participation

in the OPT program for up to an additional two years. Id. A student had to submit a Form I-983

Training Plan for STEM OPT students in order to apply for the STEM OPT extension. Id. at p. 8.

        8.      Next, count three described that the Standard Form 86 was a security clearance

application form used by the U.S. government in conducting background investigations of persons

under consideration for national security positions and for individuals requiring eligibility for access

to classified information. Id.

        9.      Count three then alleged that on or about May 20, 2016 and continuing until on or

about September 25, 2018, Mr. Ji devised and intended to devise, and participated in, a scheme to

defraud the United States Army of money and property by means of materially false and fraudulent

pretenses, representations, promises, and the concealment of material facts. Id.

        10.     In describing the scheme, count three alleged that it was part of the scheme that:

                •   On or about May 20, 2016, Mr. Ji signed and submitted an enlistment
                    contract in order to join the United States Army as a means to obtain
                    United States citizenship (id.);

                •   On June 6, 2016, Mr. Ji submitted an SF-86 as part of the background
                    investigation to enlist in the United States Army. In Section 20B of the
                    SF-86, Mr. Ji stated that in the past seven years he did not have any
                    contact with a foreign government or its representatives, inside or outside
                    of the United States, while knowing that he had in fact communicated
                    with Intelligence Officer A, including meeting with Intelligence Officer
                    A in China (id. at pp. 8-9);

                •   In order to maintain his lawful employment status in the United States,
                    which was necessary for Mr. Ji’s successful enlistment into the United



                                                   5
    Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 6 of 17 PageID #:306




                      States Army, to be paid by the United States Army, and to obtain United
                      States citizenship through the MAVNI program, on or about November
                      28, 2016, Mr. Ji extended his F-1 visa via the OPT program by submitting
                      a form I-983 Training Plan stating that he was employed by Company D
                      in Chicago when he knew he did not work for Company D (id. at p. 9);

               •      On January 9, 2017, Mr. Ji signed and submitted a Form I-20 stating that
                      he was employed by Company D in Chicago when he knew that he did
                      not work for Company D (id.);

               •      In April 2017, Mr. Ji began working for the United States Army Reserves
                      and he was paid for his work (id.);

               •      On December 6, 2017, Mr. Ji was interviewed as part of the background
                      investigation for his application to enlist in the United States Army,
                      during which he stated that he was residing in the United States on an F-
                      1 visa, and submitted in support, among other things, his January 9, 2017
                      Form I-20, which fraudulently listed his employment at Company D (id.);

               •      On December 6, 2017, Mr. Ji answered “no” to the following written
                      questions: “have you, a relative of yours, or an associate of yours, ever
                      been a member, supporter, or representative of any of the organizations
                      listed below?” after which the MSS was listed, when Mr. Ji knew that
                      Individual A was a representative or supporter of the MSS (id. at p. 10);

               •      And that Mr. Ji concealed, misrepresented and hid, and caused to be
                      concealed, misrepresented and hidden, the existence and purpose of the
                      scheme, and acts done in furtherance of the scheme. Id.

       11.     Count three then alleged the execution of a wire communication in the form of an

electronic funds transfer of $417.78 on May 3, 2017, for Mr. Ji’s work with the United States Army;

the foregoing in violation of 18 U.S.C. § 1343. Id. at p. 11.

       12.     Count four alleged a separate wire fraud execution of a January 3, 2018 electronic

funds transfer of $278.52 that also represented payment for Mr. Ji’s work with the United States

Army. Id. at p. 12.

       13.     Count five alleged a separate wire fraud execution of a June 1, 2018 electronic funds

transfer of $335.22 that also represented payment for Mr. Ji’s work with the United States Army. Id.


                                                    6
      Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 7 of 17 PageID #:306




at p. 13.

        14.     Finally, count six began by reincorporating paragraph 2(d) of count three, which

described the SF-86 form. Id. at p. 14. It then stated that the United States Department of Army was

conducting a background investigation of Mr. Ji as part of his desire to enlist, which process included

Mr. Ji completing an SF-86 Form. Id. It then stated that whether Mr. Ji had any contacts with a

foreign government or its representatives within the previous seven years was material to its

background investigation. Id.

        15.     The indictment then alleged that on June 6, 2016, at Chicago, in the Northern

District of Illinois and elsewhere, Ji Chaoqun knowingly and willfully made a materially false,

fictitious, and fraudulent statement and representation in a matter within the jurisdiction of the

United States Department of the Army, an agency within the executive branch of the U.S.

government, when in Section 20B of the SF-86 Form he answered “no” to the following question:

“have you or any member of your immediate family in the past seven years had any contact with a

foreign government, its establishment (such as an embassy, consulate agency, military service or

security service, etc.) or its representatives, whether inside or outside the U.S.?” when in fact, as Mr.

Ji knew that answer was false, in violation of 18 U.S.C. § 1001(a)(2). Id. at p. 15.

II.     Discussion

        A. Law Applicable to 18 U.S.C. § 951

        16.     18 U.S.C. § 951 requires proof that the defendant (1) acted; (2) as an agent of a

foreign government; (3) that he did so knowingly; and (4) that he so acted in the Northern District

of Illinois during the time period alleged in the indictment. United States v. Turner, 13 CR 572 (N.D.

Ill. 2014) (Bucklo, J.) (Dkt. # 211); 18 U.S.C. § 951(a).




                                                   7
    Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 8 of 17 PageID #:306




       17.     An agent is an individual who agrees to operate within the United States “subject to

the direction and control of a foreign government or official.” 18 U.S.C. § 951; 28 C.F.R. § 73.1(a).

§ 951(d)(1)-(4) exempts from the notification requirement duly accredited diplomatic or consular

officers so recognized by the Department of State, certain officially or publicly acknowledged foreign

representatives, and any person engaged in a legal, commercial transaction. This exemption is further

narrowed by § 951(d).

       18.     § 951 criminalizes “any affirmative conduct undertaken as an agent of a foreign

government.” United States v. Duran, 596 F.3d 1291 (11th Cir. 2010) (emphasis added). The relevant

legislative history regarding § 951 was recently described by the Eleventh Circuit in Duran, id. at

1291 n. 4:

       The earliest form of § 951 was enacted on June 15, 1917, shortly after the United
       States entered World War I. It was part of “An Act To punish acts of interference
       with the foreign relations, the neutrality, and the foreign commerce of the United
       States, to punish espionage, and better to enforce the criminal laws of the United
       States, and for other purposes.” Act of June 15, 1917, ch. 30, 40 Stat. 217 (codified
       as amended at 18 U.S.C. § 951 (1948)). In fact, the predecessor to § 951 is found in
       Title VIII, § 3 entitled: “Disturbance of foreign relations.” Id. at 226. Legislative
       history suggests that the 1917 Act was a war-time act to protect the United States
       from subversive elements that could threaten America's war effort. This is because,
       in its Congressional Reports, Congress labeled the act, “To Punish Espionage and
       Enforce the Criminal Laws of the United States,” H.R. Rep. No. 65–30, at 1 (1917),
       and “Espionage Bill,” H.R. Rep. No. 65–65, at 1 (1917) (Conf. Rep.); H.R. Rep. No.
       65–69, at 1 (1917) (Conf. Rep.).

Moreover, “[t]he limited legislative history [of § 951] persuasively suggests that Congress chose to

separate § 951 [from FARA] and treat it as a catch-all statute that would cover all conduct taken on

behalf of a foreign government.” Id. at 1295. For that reason § 951 does not require “espionage or

traditional notions of spying and subversive activity.” Id. at 1291.

       19.     Unsurprisingly then, § 951 has been held to set forth a general intent crime, United




                                                   8
    Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 9 of 17 PageID #:306




States v. Campa, 529 F.3d 980, 999 (11th Cir. 2008), and does not require proof that the defendant

knew of the notice requirement. See United States v. Dumeisi, 424 F.3d 566, 591 (7th Cir. 2005)

(“[k]knowledge of the requirement to register is not an element of § 951”). Rather, the mens rea

element simply requires the defendant knew “he had not notified the Attorney General before acting

in the United States as a foreign agent.” Turner, supra.

       20.     The broad sweep of § 951 creates an arguably substantial, even inconceivable number

of possibilities under which those engaged in ostensibly legal conduct on behalf of a foreign

government could be convicted. Id. For example, accepting phone calls or cash from a foreign

government has been held sufficient “for the jury to conclude that [the defendant] took acts of some

kind on behalf” of a foreign government. United States v. Latchin, 554 F.3d 709, 715 (7th Cir. 2009)

(emphasis added) (upholding a conviction where the defendant accepted money and placed 39

telephone calls to a foreign intelligence agent). Courts have also examined whether there was

continued communication, training, or instructions between the defendant and a foreign

government to establish the legal sufficiency of a § 951 conviction. See Dumeisi, 424 F.3d at 581; see

also United States v. Ying Lin, 2018 WL 3416524 (E.D.N.Y. 2018). And although not even required,

evidence of an individual sending a foreign government information is generally conclusive evidence

of a § 951 violation. Dumeisi, 424 F.3d at 566 (American citizen convicted for sending phone records

and summaries of public speeches of Iraqi opposition group to Iraqi government). Moreover, such

information need not be classified or even related to the United States government (id.) because §

951 criminalizes acting as an agent of a foreign government and thus the contents of any

transmission are generally irrelevant—it is the act coupled with a lack of prior notification that is

illegal. See e.g., Ying Lin, supra at * 4-5 (upholding an indictment where an airline employee smuggled




                                                   9
   Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 10 of 17 PageID #:306




luggage to China despite no evidence of the contents of the luggage).

        B. Law Applicable to Fed. R. Crim. P. 7(f)

        21.     Rule 7(f) of the Federal Rules of Criminal Procedure authorizes district courts to

require a bill of particulars in order to “furnish the defendant further information respecting the

charge stated in the indictment when necessary to the preparation his defense, and to avoid

prejudicial surprise at trial.” United States v. United States Gypsum Co., 37 F. Supp. 398, 401 (D.D.C.

1941); see also United States v. Trie, 21 F. Supp. 2d 7, 21 (D.D.C. 1998) (acknowledging that federal

courts should order a bill of particulars when necessary to “prevent unfair surprise at trial”); United

States v. Butler, 822 F.2d 1191, 1193 (D.C. Cir. 1987); United States v. Bortnovsky, 820 F.2d 572, 574

(2d Cir. 1987). A bill of particulars may also be necessary to protect the defendant from being tried

twice for the same offense. United States v. Roya, 574 F.2d 386, 391 (7th Cir. 1978).

        22.     When a bill of particulars is necessary to achieve these purposes, one must be ordered

even when doing so would require “the furnishing of information which in other circumstances

would not be required because [it is] evidentiary in nature.” United States Gypsum Co., 37 F. Supp. at

403; see also United States v. Barnes, 158 F.3d 662, 665 (2d Cir. 1998) (holding that when a bill of

particulars is required “it will be required even if the effect [includes] disclosure of evidence or . . .

theories”) (internal quotations omitted). In fact, “[i]t is not uncommon for the government to be

required to disclose the names of some potential witnesses in a bill of particulars . . . where this

information is necessary or useful in the defendant’s preparation for trial.” Will v. United States, 389

U.S. 90, 99 (1967); see also United States v. Knowles, 2 F. Supp. 2d 1135, 1141 (E.D. Wis. 1998)

(Adelman, J.) (“[i]n some cases, a bill of particulars can establish clarity to an otherwise barebones

indictment . . . . [f]or example, the defendant can obtain the names of the “unindicted co-




                                                   10
   Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 11 of 17 PageID #:306




conspirators” referred to in an indictment as this information is necessary to clarify the parameters

of the charged conspiracy”). The necessity of a bill of particulars remains and is in no way obviated

where a bill of particulars is requested to describe a defendant’s own conduct. See, e.g., United States

v. Delatorre, 438 F. Supp. 2d 892, 899 (N.D. Ill. 2006) (ordering a bill of particulars where necessary

to identify defendant’s own criminal conduct); United States v. Vasquez-Ruiz, 136 F. Supp. 2d 941,

942 (N.D. Ill. 2001) (ordering a bill of particulars to provide further details of defendant-physician’s

own fraud scheme), rev’d on other grounds, 502 F.3d 700 (7th Cir. 2007). These principles also hold

firm even when—and at times as a result of—the fact that the government has produced a voluminous

amount of discovery. See, e.g., United States v. Bin Laden, 92 F. Supp. 2d 225, 234 (S.D.N.Y. 2000)

(“[t]he line that distinguishes one defendant's request to be apprised of necessary specifics about the

charges against him from another's request for evidentiary detail is one that is quite difficult to draw.

It is no solution to rely solely on the quantity of information disclosed by the government;

sometimes, the large volume of material disclosed is precisely what necessitates a bill of particulars”).

        23.     Given that a bill of particulars is so often necessary to ensuring that the accused be

afforded many of the most basic rights enshrined in the Constitution, statutory provisions

authorizing courts to grant such a bill should be “liberally interpreted.” United States v. O’Connor,

237 F.2d 466, 476 (2d Cir. 1956). To that end, the 1966 amendment to Rule 7(f), eliminating the

requirement that a bill of particulars was to be ordered only after cause had been shown, was

“designed to encourage a more liberal attitude by the courts toward bills of particulars without taking

away the discretion which courts must have in dealing with such motions in individual cases.”

Advisory Committee Notes 39 F.R.D. 69, 170; see also United States v. Jeffers, 532 F.2d 1101, 1113

(7th Cir. 1976); United States v. Lovecchio, 561 F. Supp. 221, 225 (M.D. Pa. 1983). That amendment




                                                   11
   Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 12 of 17 PageID #:306




had the effect of “increas[ing] the instances in which [bills] are granted, thus contributing to the

desirable decline in the sporting theory of criminal justice.” United States v. Addonizio, 451 F.2d 49,

64 (3d Cir. 1971) (internal citations and quotations omitted). Accordingly, when a court is unsure

of whether or not to order a bill of particulars, defendants should be given “the benefit of the doubt.”

United States v. Thevis, 474 F. Supp. 117, 124 (N.D. Ga. 1979).

       C. The Necessity of a Bill of Particulars

       24.      Here, a narrow bill of particulars is necessary so as to permit Mr. Ji to be adequately

apprised of the scope of the government’s allegations against him, to afford him the opportunity to

adequately prepare his defense, to avoid unfair surprise at trial, and so that the indictment will

preclude a second prosecution for the same offense in violation of the Double Jeopardy Clause. The

necessary particulars include, but are not limited to, the following:

       i. Count One (18 U.S.C. § 371)

             a. Identify any and all other individuals the government considers to be
                members of the alleged conspiracy, or “co-conspirators,” further identifying
                with specificity their involvement or role in the conspiracy;

             b. Identify the nature and scope of the conspiratorial agreement above and
                beyond that contemplated by the substantive offense, including its object,
                any and all overt acts or series of acts Mr. Ji or others are alleged to have
                carried out in furtherance of the conspiracy, the manner and means through
                which Mr. Ji or others are alleged to have carried out the conspiracy, further
                including the date, time, location, and circumstances of such acts;

             c. and identify with specificity the manner and means, including the date, time,
                location, and circumstances through which Mr. Ji is alleged to have
                concealed, misrepresented, and hid and caused to be concealed,
                misrepresented, and hidden the existence and purpose of the conspiracy and
                the acts done in furtherance of the conspiracy.

       ii. Count Two (18 U.S.C. § 951)

             a. Identify with specificity any and all “acts” Mr. Ji is alleged to have performed



                                                   12
Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 13 of 17 PageID #:306




          as an unregistered foreign agent, including the date, time, location, and
          circumstances of such act;

      b. Identify any and all foreign officials under whose “direction and control” Mr.
         Ji is alleged to have acted;

      c. Identify with specificity the manner and means through which any and all
         foreign officials directed and controlled Mr. Ji’s alleged actions, including the
         date, time, location, and circumstances of such act;

      d. and identify with specificity the factual grounds supporting the assertion that
         Mr. Ji “knowingly” acted as an unregistered foreign agent.

   iii. Counts Three, Four, and Five (18 U.S.C. § 1343)

      a. Identify any and all other individuals the government considers to be
         members of the alleged scheme, or “co-schemers,” further identifying with
         specificity their involvement or role in the alleged scheme;

      b. Identify with specificity the manner and means through which Mr. Ji“devised
         and intended to device, and participated in” the alleged fraud scheme,
         including the date, time, location, and circumstances;

      c. and identify with specificity any and all overt acts or series of acts Mr. Ji or
         others are alleged to have carried out in furtherance of the alleged scheme;
         further including any and all false statements Mr. Ji is alleged to have made
         in furtherance of the alleged scheme; further including the manner and
         means through which Mr. Ji is alleged to have concealed, misrepresented and
         hid, and caused to be concealed, misrepresented and hidden, the existence
         and purpose of the scheme, and acts done in furtherance of the scheme,
         including the date, time, location and circumstances.

   iv. Count Six (18 U.S.C. § 1001(a)(2))

      a. Identify with specificity the factual grounds supporting the assertion that the
         alleged false statements were “material” to the United States Department of
         Army’s background investigation;

      b. identify any and all “other” material false statements Mr. Ji is alleged to have
         made in relation to the United States Department of Army’s background
         investigation, including the date, time, location and circumstances of any
         such statement; and

      c. identify with specificity the factual grounds supporting the assertion that Mr.



                                            13
   Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 14 of 17 PageID #:306




                Ji knew the statement to be false.

        25.     The government has brought only a small number of § 951 prosecutions nationwide

since the 1966 amendments to Rule 7. Nonetheless, as recounted above, and detailed further in Mr.

Ji’s motion to dismiss counts one and two of the indictment, a bill of particulars furnishing the

information requested above is undeniably necessary given the practically unlimited reach of § 951,

the vague manner in which it is drafted, and the limited information provided in the indictment.

        26.     Moreover, count two of the indictment charging a substantive violation of § 951, in

its specificity, did not allege any act that Mr. Ji allegedly carried out as an unregistered agent in the

over five year period between August 28, 2013 to on or about September 25, 2018; rather, it alleged

the bare fact that he acted as a foreign agent. Thus, as the indictment is currently written, Mr. Ji is

forced to prepare a defense to virtually every action he took in the United States from August 28,

2013 until September 25, 2018. See Duran, 596 F.3d at 1292 (holding § 951 criminalizes “any

affirmative conduct undertaken as an agent of a foreign government”). By anyone’s measure, the

indictment could hardly be said to constitute sufficient notice enabling counsel and Mr. Ji to

effectively prepare a defense, avoid unfair surprise, or create a bar to future prosecutions.

        27.     The indictment also failed to allege sufficient detail with respect to Mr. Ji’s alleged

actions beyond count two’s failure to allege any specific actions in the first instance. It provided

insufficient detail as to how, when, or any circumstances surrounding Mr. Ji’s purported

“agreement” to operate as an agent of the People’s Republic of China supporting the conspiracy

charge, whether he agreed with a foreign official, which official, or a foreign government, the nature,

degree, or any circumstances of the direction and control exercised by the foreign government or

official, etc. Nor did it contain sufficient specificity—not just direct but inferable even—supporting




                                                     14
       Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 15 of 17 PageID #:306




the bare assertion that Mr. Ji acted “knowingly.” But ultimately, given the expansive period in which

the conduct is alleged to have occurred within—over five years for counts one and two—coupled with

the unusual level of generality accompanying the allegations, the furnishing of a bill of particulars is

critical to allowing Mr. Ji and counsel to effectively prepare the defense. And while avoiding

repetition, counsel respectfully reiterates that the indictment’s Rule 7 deficiencies are exacerbated

by § 951’s own deficiencies; namely, its substantial overbreadth and impermissible vagueness.

Suffering from the same pleading defects, the fraud and false statement charges do not fare any

better.

III.      Conclusion

          28.   To apprise Mr. Ji of the scope and nature of the charges against him, allow him and

counsel to effectively prepare a defense to those charges, and to create a record so as to protect Mr.

Ji from being placed in jeopardy twice over, and for all of the other reasons stated herein, counsel

respectfully requests that the Court order the government to produce a bill of particulars as

requested herein.




                                                  15
   Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 16 of 17 PageID #:306




                                             Respectfully submitted,

                                             /s/ Damon M. Cheronis
                                             Damon M. Cheronis

                                             /s/ Ryan J. Levitt
                                             Ryan J. Levitt,
                                             Attorneys for Defendant.
Law Office of Damon M. Cheronis
140 S. Dearborn Street Suite 411
Chicago, IL 60603
(312) 663-4644
damon@cheronislaw.com
ryan@cheronislaw.com




                                        16
   Case: 1:18-cr-00611 Document #: 72 Filed: 12/06/19 Page 17 of 17 PageID #:306




                              CERTIFICATE OF SERVICE

I, Damon M. Cheronis, hereby certify that on December 6, 2019, I electronically filed the foregoing
Defendant’s Motion for a Bill of Particulars with the Clerk of the U.S. District Court for the
Northern District of Illinois, Eastern Division, by using the CM/ECF system. I certify that all
participants in the case are registered CM/ECF users and that service will be accomplished by the
CM/ECF system.



                                             s/ Damon M. Cheronis
                                             Damon M. Cheronis
                                             Law Office of Damon M. Cheronis
                                             140 S. Dearborn Street Suite 411
                                             Chicago, Illinois 60603
                                             (312) 663-4644
                                             damon@cheronislaw.com




                                                17
